                                                                                Case 3:18-cv-00360-WHA Document 171 Filed 02/27/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                          IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   UNILOC 2017 LLC, et al.,                                       No. C 18-00360 WHA
                                                                         10                                                                  No. C 18-00363 WHA
                                                                                                                                             No. C 18-00365 WHA
                                                                         11                 Plaintiffs,                                      No. C 18-00572 WHA
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12                                                                  ORDER GRANTING
                                                                         13   APPLE INC.,                                                    STIPULATED REQUEST
                                                                                                                                             TO AMEND BRIEFING
                                                                         14                 Defendant.                                       SCHEDULE

                                                                         15                                                  /

                                                                         16          The Court is in receipt of the parties’ stipulated request to amend the briefing schedule
                                                                         17   regarding the motion for reconsideration (Dkt. No. 170, Case No. 18-00360). The request is
                                                                         18   GRANTED.
                                                                         19
                                                                         20          IT IS SO ORDERED.
                                                                         21
                                                                         22   Dated: February 27, 2019.
                                                                         23                                                           WILLIAM ALSUP
                                                                                                                                      UNITED STATES DISTRICT JUDGE
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
